     Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 1 of 19




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE,


              Plaintiff,
                                        Civil Docket No. 20-cv-2295 (EGS)
     v.

UNITED STATES POSTAL SERVICE, et al.,


              Defendants.


REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR CLARIFICATION OR, IN
    THE ALTERNATIVE, TO MODIFY THE PRELIMINARY INJUNCTION
           Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 2 of 19




                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 4

I.        THE PRELIMINARY INJUNCTION DOES NOT PROHIBIT DECLINING TO
          APPROVE EXTRA TRIPS IN THE TWO CIRCUMSTANCES AT ISSUE ................... 4

          A.         The Preliminary Injunction Does Not Prohibit the Postal Service From
                     Declining Extra Trips That Would Not Be Service Responsive............................. 7

          B.         The Preliminary Injunction Does Not Prohibit the Postal Service From
                     Declining to Approve Extra Trips Where Doing So Would Delay Only a
                     Small Volume of Mail .......................................................................................... 10

II.       ALTHOUGH THE POSTAL SERVICE HAS COMPLIED WITH THE
          PRELIMINARY INJUNCTION, ITS COMPLIANCE IS NOT THE SUBJECT
          OF THE PRESENT MOTION ......................................................................................... 13

CONCLUSION ............................................................................................................................. 16




                                                                      i
            Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 3 of 19




                                                TABLE OF AUTHORITIES

CASES

*Buchanan v. U.S. Postal Serv.,
  508 F.2d 259 (5th Cir. 1975) ..................................................................................................... 12

*NAACP v. U.S. Postal Serv.,
  496 F. Supp. 3d 1 (D.D.C. 2020) ....................................................................................... passim

Nat’l Urban League v. DeJoy,
 Civ. A. No. GLR-20-2391, 2020 WL 6363959 (D. Md. Oct. 29, 2020)..................................... 3

New York v. Trump,
  490 F. Supp. 3d 225 (D.D.C. 2020) ............................................................................................ 9

Wis. Gas. Co. v. FERC,
 758 F.2d 669 (D.C. Cir. 1985) .............................................................................................. 9, 10

STATUTES

39 U.S.C. § 3661 ......................................................................................................................... 4, 5

OTHER AUTHORITIES

American Postal Workers Union, PRC Docket No. C2013-10, Order No. 1892
 (Nov. 27, 2013), https://www.prc.gov/Docs/88/88438/Order_1892.pdf .................................... 5




                                                                      ii
        Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 4 of 19




                                        INTRODUCTION

       For decades, the United States Postal Service has relied on its transportation managers,

working in consultation with postal headquarters, to determine in their professional judgment

whether it is appropriate to run additional, unscheduled “extra” network trips to transport mail

between postal facilities. While that decision is often fact-intensive, there are two circumstances

in which the Postal Service has traditionally viewed extra trips as being particularly wasteful:

(1) where such a trip would not be “service responsive”—i.e., where the trip would not achieve

on-time delivery, and (2) where such a trip would cause significant expense to transport only a

small volume of mail. See First Randel Decl. ¶¶ 18, 20, ECF No. 153-1. As the Postal Service

has explained, it simply “does not have sufficient resources to utilize extra trips in each and

every circumstance in which a small volume of mail has not been loaded on the appropriately

scheduled trip.” Id. ¶ 20. Thus, for years, the Postal Service transportation managers have

reasonably exercised their judgment to decline extra trips in those circumstances. See id.

       By its terms, the Court’s preliminary injunction in this case does not prevent

transportation managers from exercising their discretion to decide, as part of their day-to-day

operational duties, that an extra trip is inappropriate or unwarranted. Rather, the injunction

prohibited the Postal Service from implementing a nationwide ban on all extra trips without first

seeking an advisory opinion from the Postal Regulatory Commission (PRC). NAACP v. U.S.

Postal Serv., 496 F. Supp. 3d 1, 7 (D.D.C. 2020) (enjoining a “prohibition on ‘late trips’ and

‘extra trips’” (emphasis added)). The Postal Service has complied with that order, making clear

on numerous occasions both before and after the Court issued its injunction that extra trips are

not banned, but rather are authorized and should be used if they will effectuate timely delivery of

the mail. See ECF No. 36 at 1, 6–7 (collecting Postal Service guidance on this issue). And the

Postal Service has likewise complied with the Court’s later order to issue a notice to its
        Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 5 of 19




employees to perform extra trips “to the maximum extent necessary to increase on-time mail

deliveries” and “to the same or greater degree than they were performed prior to July 2020 when

doing so would increase on-time mail deliveries,” issuing the required notice immediately after

the Court instructed it to do so. See 10/27/2020 Minute Order; ECF No. 40 at 2 n.2.

        Plaintiff opposes Defendants’ motion and the circumstances described therein in which

Defendants seek to decline only those extra trips that are run by contractors as part of network

transportation, which make up about 19% of the Postal Service’s overall trips. See Ex. 1, Third

Declaration of Earl Randel (“Third Randel Decl.) ¶ 2. But the basis for that opposition is less

clear. It appears Plaintiff takes the position that this Court’s injunction effectively enjoins the

Postal Service from declining to approve a request for an extra trip for any reason. Under that

view, a Postal Service employee could not decline a request to run an extra trip to transport a

single piece of mail from New York to Los Angeles, regardless of the cost of that trip. That

absolutist position is not what Plaintiff sought in its motion for a preliminary injunction (as it

would have had no connection to the irreparable harm that was the basis for the motion), and it is

not what the Court’s preliminary injunction requires. And Plaintiff offers no reason why it would

make any commercial or practical sense for the Postal Service to approve extra trips in the

circumstances described in the motion, let alone why the Postal Service should be legally

required to do so.

        Instead, relying primarily on this Court’s October 27, 2020 instruction to the Postal

Service to inform its employees that “late and extra trips should be performed to the same or

greater degree than they were performed prior to July 2020 when doing so would increase on-

time mail deliveries,” Plaintiff complains that the Postal Service has not undertaken as many

extra trips as it had prior to July 2020. In other words, relying on data that it has had in its



                                                   2
        Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 6 of 19




possession for months (having been provided by the Postal Service on a daily or weekly basis

since October), Plaintiff now appears to maintain that the Postal Service has been in violation of

the preliminary injunction for reasons entirely unrelated to the present motion. And Plaintiff

makes this allegation based solely on data, rather than any identified policy of the Postal Service.

To Plaintiff, noncompliance is a matter of simple math, despite the fact that the Postal Service’s

usage of late and extra trips (like its service performance levels) reflects “the result of a

combination of a host of factors, some internal to and controllable to USPS, and some external

and outside of USPS’s control.” Nat’l Urban League v. DeJoy, Civ. A. No. GLR-20-2391, 2020

WL 6363959, at *9 (D. Md. Oct. 29, 2020). And just as the Court “could no sooner order [the

Postal Service] to restore on-time performance to [a certain percentage] than it could order a

baseball player to achieve a .300 batting average over his next several games,” id., the Court

could not have intended to enter an injunction where compliance would be contingent on factors

outside of the Postal Service’s control.

       Plaintiff’s position also ignores the fact that this Court’s October 27, 2020 instruction did

not require the Postal Service to inform its employees to approve every extra trip, no matter how

wasteful, but only “when doing so would increase on time mail deliveries.” This Court could not

have intended by this instruction to expand its injunction to the point where compliance would

be contingent on factors outside of the Postal Service’s control, or where the injunction has little

to no connection to the allegations of irreparable harm upon which it is based. But if Plaintiff

seeks to allege noncompliance on the part of the Postal Service, then that would be the subject of

a different motion, in which the Postal Service would have the opportunity to submit evidence

and declarations to demonstrate the seriousness with which it takes compliance with this Court’s




                                                   3
        Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 7 of 19




orders. But that is not the subject of the Postal Service’s pending motion, which seeks only to

clarify the scope of the Court’s injunction.

                                          ARGUMENT

I.     THE PRELIMINARY INJUNCTION DOES NOT PROHIBIT DECLINING TO
       APPROVE EXTRA TRIPS IN THE TWO CIRCUMSTANCES AT ISSUE

       The Court’s preliminary injunction order “enjoin[s] [the Postal Service] from enforcing

the Transportation Policy Changes,” Order at 1, ECF No. 31, which it defined as a nationwide

“prohibition on ‘late trips’ and ‘extra trips.’” NAACP, 496 F. Supp. 3d at 7. In concluding that

the Postal Service was likely required to seek an advisory opinion from the PRC before

implementing those changes, the Court noted that Plaintiff had provided evidence that the

alleged ban on late and extra trips “ha[d] resulted in nationwide delays” and that “service was

affected on a nationwide basis.” Id. at 17–18. Because of the “broad scope” of the alleged ban,

the Court held that Plaintiff would likely succeed on its claim that the Postal Service must seek

an advisory opinion from the PRC before implementing such a policy “change.” Id. at 18.

       The Court’s decision, however, does not address the issue of Postal Service employees’

traditional discretion to approve or deny extra trips more generally, as part of their day-to-day

operational duties, outside of the context of an outright national ban on late and extra trips. An

injunction that prohibited Postal Service employees from ever declining to approve an extra trip

would have been inconsistent with the limited nature of Plaintiff’s claims and the Court’s basis

for entering an injunction, namely, that the alleged ban was so significant in scope that it

constituted a “change in the nature of postal services” within the meaning of 39 U.S.C.

§ 3661(b).

       Specifically, Section 3661(b) of the Postal Reorganization Act requires the Postal Service

to seek an advisory opinion from the PRC only when the Postal Service determines that a plan


                                                 4
        Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 8 of 19




represents “a change in the nature of postal services which will generally affect service on a

nationwide or substantially nationwide basis.” The PRC has interpreted this provision to require

the Postal Service to seek an advisory opinion only if the Postal Service (1) “has already, or

plans to implement, new service standards” or (2) “is knowingly and/or intentionally de[grading]

service.”1 Thus, the Postal Service has sought advisory opinions from the PRC before formally

changing the service standards for certain classes of mail, changing the hours of operations at

tens of thousands of post offices, or eliminating an entire day of mail delivery. See ECF No. 21

at 38–40 (collecting PRC decisions).

       The issue of when a Postal Service employee may exercise his or her discretion to decline

to authorize an extra trip, however, has never been the subject of a proceeding before the PRC.

And for good reason. A PRC proceeding is an on-the-record, trial-type proceeding that involves

the presentation of evidence, testimony of witnesses, and full posttrial briefing. See 39 C.F.R.

§ 3020.116–123. PRC regulations require the Postal Service to request an advisory opinion at

least 90 days before making the proposed change. Id. § 3020.112. And, as explained above, the

requirement to seek an advisory opinion from the PRC applies only to changes in the nature of

postal services. 39 U.S.C. § 3661(b). Here, by contrast, the Postal Service simply seeks

clarification that its employees may continue to decline to authorize extra trips for the same

reasons that they have always declined to authorize such trips. Such a request to maintain the

status quo cannot possibly implicate Section 3661(b).2


1
 American Postal Workers Union, PRC Docket No. C2013-10, Order No. 1892, at 13 (Nov. 27,
2013), https://www.prc.gov/Docs/88/88438/Order_1892.pdf.
2
 On March 29, 2021, the PRC, as part of its Fiscal Year 2020 Annual Compliance
Determination, requested that the Postal Service “file with the Commission a service
performance impact analysis for initiatives that are planned for implementation on or before . . .
March 29, 2022 . . . and are reasonably foreseeable to impact service performance results.” See
Response of U.S. Postal Service to Commission Request for Additional Information at 1 (June 4,
                                                 5
        Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 9 of 19




       This Court’s recent decision in New York v. Biden is instructive. See Order, No. 20-cv-

2340 (D.D.C. April 3, 2021), ECF No. 88 (“New York Order”). There, Defendants moved for

clarification that the Court’s order enjoining “the removal of high-speed sorting machines

nationwide” did not prohibit the Postal Service from moving a limited number of mail-

processing machines in certain circumstances. Id. at 1–2. The Court granted Defendants’ motion

for clarification, holding that their request was “not part of a nationwide plan to systematically

reduce the number of processing machines” but rather “involve[d] the Postal Service’s decision

to move a small number of individual mail-processing machines [that were] . . . operationally

necessary.” Id. at 6–7. Because Defendants’ request “implicate[d] the day-to-day activities and

decisions of the Postal Service,” it “d[id] not fall under the Court’s preliminary injunction.” Id.

       The same is true here. Defendants’ requested clarification is not part of a nationwide plan

to systematically ban late and extra trips. Rather, the request implicates a small number of extra

trip requests where approving the requests would impose significant costs for little to no benefit.

See Second Randel Decl. ¶ 17, ECF No. 154-2. And, like the request at issue in New York,

Defendants’ request here implicates day-to-day activities and decisions of the Postal Service that

have been left to the discretion of managers. The request thus “does not fall under the Court’s

preliminary injunction.” New York Order at 7.

       Plaintiff does not seriously contend otherwise. As explained below, Plaintiff offers no

reason why the Court’s preliminary injunction should be construed to prohibit the Postal Service



2021), https://www.prc.gov/docs/118/118333/USPS%20Resp%20to%20ACD%20Request%206-
4-21.pdf. On June 4, 2021, in an abundance of caution, the Postal Service notified the PRC of the
two new processes at issue in this motion for clarification, even though the Postal Service
“do[es] not anticipate any measurable impact on overall service performance as a result of the
new process[es].” Id. Thus, although the new processes do not implicate Section 3661(b) and the
Postal Service has not requested an advisory opinion from the PRC, the PRC is aware of the
processes and the pending motion for clarification in this case. Id. at 4 n.3.
                                                  6
           Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 10 of 19




from declining to approve extra network trips in either of the two circumstances at issue here: (1)

where the trip would not be “service responsive” and (2) where not using the extra trip would

result in delay of only a small volume of mail, specifically, less than 15% of the truck’s capacity.

                  A.      The Preliminary Injunction Does Not Prohibit the Postal Service
                          From Declining Extra Trips That Would Not Be Service Responsive

           Plaintiff appears to concede that the preliminary injunction does not restrict the ability of

Postal Service employees to deny requests for extra trips that would not be service responsive.

See Pl.’s Opp. 3 & n.1, ECF No. 156. This is clear from the Court’s preliminary injunction itself,

which enjoins the Postal Service only from implementing a nationwide prohibition on late and

extra trips, not from declining to authorize extra trips in all circumstances. NAACP, 496 F. Supp.

3d at 7.

           The Court’s October 27, 2020 Minute Order does not change this conclusion. The Minute

Order directs the Postal Service only to “issue a . . . notice” stating that Postal Service personnel

“are instructed to perform late and extra trips to the maximum extent necessary to increase on-

time mail deliveries, particularly for Election Mail” and that “late and extra trips should be

performed to the same or greater degree than they were performed prior to July 2020 when doing

so would increase on-time mail deliveries.” 10/27/2020 Minute Order (emphasis added). The

Postal Service issued the required notice and has since run hundreds of thousands of extra trips.

Nothing in the Minute Order requires the Postal Service to schedule trips solely for the purpose

of increasing the number of trips, even when such trips would not be service responsive. That is

because the Minute Order addresses performing extra trips only when doing so “would increase




                                                     7
        Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 11 of 19




on-time mail deliveries.” Id. And extra trips that are not service responsive do not, by definition,

“increase on-time mail deliveries.”

        Plaintiff does not appear to dispute any of this. In the section of its opposition arguing

that Defendants are seeking to “modify” the preliminary injunction, Plaintiff addresses only the

second circumstance as to which Defendants request clarification—i.e., when not using the extra

trip would result in delay of only a small volume of mail. In a footnote, Plaintiff observes that it

“can matter greatly to a customer whether a piece of mail is one day late or two or more days

late,” Opp. 3 n.1, but declining to authorize an extra trip that would not be service responsive

would not result in mail arriving at its final destination any later than it would have if the extra

trip had been authorized. See Third Randel Decl. ¶ 7. If a Postal Service employee declined to

approve an extra trip that would not be service responsive, the Postal Service would put the mail

at issue on the next regularly scheduled trip. Id. The mail would not arrive at its final destination

any later than if the Postal Service had run an extra trip. Id. If there is insufficient capacity on the

next regularly scheduled trip, and no reasonable means of delivering the mail only one day later,

then the Postal Service would run the extra trip, regardless of capacity. Id. “In other words,

declining to authorize an extra trip that would not be service responsive would not result in mail

arriving at its final destination any later than it would if the Postal Service had run an extra trip.”

Id. ¶ 6 (emphasis added).

        In any event, Plaintiff does not appear to actually contend that the preliminary injunction

requires the Postal Service to authorize extra trips that are not service responsive. Such an order

would impose an extraordinary burden on the Postal Service, requiring it to run an extra trip even

for just a single letter even when doing so would not help the letter arrive on time. See First

Randel Decl. ¶¶ 19–20; Second Randel Decl. ¶¶ 7–11. Nothing in the Court’s preliminary



                                                   8
       Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 12 of 19




injunction suggests that the Court (or Plaintiff) intended to impose such a burdensome

requirement on the Postal Service.

       Alternatively, even if this circumstance fell within the scope of the Court’s preliminary

injunction, Defendants have shown why the preliminary injunction should be modified. See

Defs.’ Mot. for Clarification (“Mot.”) 14, ECF No. 154-1. Plaintiff acknowledges that the Court

has discretion to modify a preliminary injunction in light of changed factual or legal

circumstances that make continued enforcement of the preliminary injunction inequitable. See id.

at 10–11; Opp. 3–4. Here, both the facts and the law have changed. The Court entered the

preliminary injunction in the lead-up to the November 2020 presidential election in the context

of the Postal Service adopting a number of allegedly new policies in the midst of a global

pandemic. See NAACP, 496 F. Supp. 3d at 7; see also New York v. Trump, 490 F. Supp. 3d 225,

233 (D.D.C. 2020) (discussing other alleged “Postal Policy Changes”). But the election has come

and gone, and the Postal Service delivered 97.9% of ballots on time.3 Because the November

2020 election has passed, there is no longer any prospect that the limited extra trip practices

described in Defendants’ motion would jeopardize the timely delivery of Election Mail for that

election.

       The legal considerations underlying the Court’s preliminary injunction have also

changed. In concluding that Plaintiff had established irreparable harm, the Court acknowledged

that Plaintiff needed to demonstrate that it faced an injury that is “both certain and great” and “of

such imminence that there is clear and present need for equitable relief to prevent irreparable

harm.” NAACP, 496 F. Supp. 3d at 18 (quoting Wis. Gas. Co. v. FERC, 758 F.2d 669, 674 (D.C.



3
 U.S. Postal Serv., 2020 Post-Election Analysis: Delivering the Nation’s Election Mail in an
Extraordinary Year, https://about.usps.com/newsroom/national-releases/2021/
usps_postelectionanalysis_1-12-21_georgia.pdf.
                                                  9
       Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 13 of 19




Cir. 1985)). Even assuming that Plaintiff met that high standard in October 2020 on the eve of a

national presidential election in which millions of voters would be casting their ballots by mail

for the first time during a global pandemic, it cannot satisfy that standard now. Indeed, Plaintiff

does not even attempt to show that enjoining the approval of extra trips in the two circumstances

at issue here is necessary to prevent any irreparable harm.

               B.      The Preliminary Injunction Does Not Prohibit the Postal Service
                       From Declining to Approve Extra Trips Where Doing So Would
                       Delay Only a Small Volume of Mail

       Nor does the preliminary injunction prohibit the Postal Service from declining to approve

an extra trip where doing so would delay only a small volume of mail (defined as no greater than

15% of the truck’s total capacity). See Mot. 8–9. Postal Service transportation managers can

easily determine a truck’s load capacity based on the number and size of the containers holding

the mail scheduled to be transported. Third Randel Decl. ¶ 9. The Postal Service selected a

threshold of 15% because within HCR network transportation, tractor-trailer capacity is not often

less than about 20%, and local managers have exercised their discretion not to run an extra trip in

such circumstances. Id. ¶ 10. The Postal Service set the threshold percentage even lower—at

15%—to further minimize the number of extra trips that could be denied on this basis. Id.

       The Postal Service anticipates that only a very small percentage of extra trip requests

would be denied due to this threshold; in the April 2021 initial implementation, less than 0.2

percent of requested trips were denied due to low volume. Second Randel Decl. ¶¶ 17–18. And

during the initial week of formal implementation of the process, May 17–21, 2021, only one of

the 365 extra trip requests reported (all of which were run) had a capacity of less than 15%,

indicating that less than 0.3 percent of requests would have been affected if that request had been

declined. Third Randel Decl. ¶ 12. Thus, “any delay would have a virtually immeasurable effect

on overall compliance with service performance goals.” First Randel Decl. ¶ 20. But allowing
                                                 10
        Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 14 of 19




the Postal Service to decline to approve such trips would save “significant expenses” given that

the cost of such trips is “extraordinarily high in relation to [the] usual costs of transportation for

trucks that are fully loaded or loaded with a substantial volume of mail.” Second Randel Decl.

¶ 13. Late and extra trips cost the Postal Service at least $280 million in fiscal year 2019 alone.

See USPS OIG Audit Report, U.S. Postal Service’s Processing Network Optimization and

Service Impacts (June 16, 2020)) at 1, ECF No. 21-1. In fiscal year 2020, late and extra trips cost

the Postal Service over $415 million. Third Randel Decl. ¶ 15.

       Plaintiff identifies nothing in the Court’s preliminary injunction order that requires the

Postal Service to approve an extra trip in such circumstances. Instead, Plaintiff argues that

declining to approve trips in these circumstances would be “inconsistent” with the injunction

because it could “reduce the use of late and extra trips.” Opp. 3. But, as explained above, the

Court’s injunction did not prohibit the Postal Service from taking any measures that might have

the effect of “reduc[ing]” the use of extra trips. Rather, the injunction enjoined the Postal Service

from implementing an alleged nationwide policy banning the use of late and extra trips. NAACP,

496 F. Supp. 3d at 7. An injunction prohibiting measures that merely “reduce” the use of late and

extra trips would be significantly broader than the injunction that the Court issued, prohibiting

the Postal Service from, for example, improving the efficiency of its transportation network if

doing so resulted in a “reduction” in the use of extra trips. Plaintiff did not request, and the Court

did not enter, an injunction that imposes such a mandatory obligation on the Postal Service to run

extra trips simply for the sake of running extra trips.

       There would likewise be no basis for prohibiting extra trips in these circumstances under

Section 3661(b), as the Postal Service managers have traditionally exercised their judgment to

decline to approve extra trips when they deem appropriate, such as when doing so would only



                                                  11
       Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 15 of 19




delay a small volume of mail. See First Randel Decl. ¶ 20 (explaining that transportation

managers have taken into account “the volume of mail to be transported and the costs of extra

trips” “[f]or many years”). Section 3661(b) does not apply to such “[m]inor alterations which

have a minimal effect on the general class of postal users.” Buchanan v. U.S. Postal Serv., 508

F.2d 259, 262 (5th Cir. 1975).

       Nor does the Court’s October 27, 2020 Minute Order require the Postal Service to

approve extra trips in these circumstances. See Opp. 3. Again, that order required only that the

Postal Service issue a notice rescinding the Postal Service’s prior guidance and making clear that

“late and extra trips should be performed to the same or greater degree than they were performed

prior to July 2020 when doing so would increase on-time mail deliveries.” 10/27/2020 Minute

Order. The clarification that Defendants request is entirely consistent with the order. As noted, it

was the Postal Service’s regular practice, “prior to July 2020,” that managers could decline to

authorize extra trips where only a small volume of mail was at issue. First Randel Decl. ¶ 20.

The Postal Service seeks only clarification that it may continue to adhere to that past practice and

decline to approve extra network trips where only a small amount (less than 15% of the truck’s

capacity) of mail would be affected.

       Finally, even if the preliminary injunction could be construed to cover declining to

approve extra trips in these circumstances, Defendants have satisfied the requirements for

modifying the injunction for all of the same reasons identified above. The nation is no longer in

the midst of a presidential election in which voting by mail is necessary to prevent the spread of

an uncontrolled pandemic. While timely delivery of all mail continues to be of paramount

importance to the Postal Service, there is no legal basis for requiring the Postal Service to

approve extra trips when doing so would result in significant cost for only a marginal, if any,



                                                 12
        Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 16 of 19




benefit. Rather, decisions about whether to authorize an extra trip in such circumstances should,

consistent with past practice, be left to the expert judgment of Postal Service employees who

deal with these issues on a daily basis.

II.     ALTHOUGH THE POSTAL SERVICE HAS COMPLIED WITH THE
        PRELIMINARY INJUNCTION, ITS COMPLIANCE IS NOT THE SUBJECT OF
        THE PRESENT MOTION

        In lieu of explaining why the Court’s preliminary injunction prohibits Postal Service

employees from declining to approve extra trips in the circumstances described above, Plaintiff

devotes a substantial portion of its opposition to criticizing the Postal Service’s current level of

late and extra trips. See Opp. 3–7. Plaintiff contends that this “reduced number of extra trips”

suggests “a consistent failure to comply with the preliminary injunction.” Id. at 5. And Plaintiff

proposes that if the Court does not deny Defendants’ motion, it should alternatively “hold a

hearing at which USPS would be required to address its persistent failure to return to pre-July 10,

2020, levels of late and extra trips.” Id. at 7.

        But none of this has anything to do with Defendants’ motion for clarification. The

number of extra trips that the Postal Service is currently using simply has no bearing on the legal

question of what the Court’s preliminary injunction requires. Moreover, Plaintiff has ignored the

fact that the motion for clarification concerns only the “highway contract route” network trips.

Those trips make up only about 19% of the total trips that the Postal Service runs. Third Randel

Decl. ¶ 2. And Plaintiff’s attempt to raise this issue now is particularly inappropriate given that,

since October, Defendants have been producing to Plaintiff on a regular basis data reflecting the

number of extra and late trips performed each day. See, e.g., 01/15/2021 Minute Order. So

Plaintiff has known exactly how many late and extra trips the Postal Service has been using for

months, but it is only now—in the context of Defendants’ motion for clarification—that Plaintiff

argues that this data suggests a “failure to comply with the preliminary injunction.” Opp. 5. If
                                                   13
       Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 17 of 19




Plaintiff has genuine questions about this data, nothing prevents it from seeking answers to those

questions in the normal course of discovery. But there is simply no basis for Plaintiff to raise this

issue as a reason to oppose Defendants’ motion for clarification, or for the Court to hold a

hearing on this issue when it is irrelevant to the present motion.

       Even if the Postal Service’s current usage of extra trips were relevant, however, the data

in no way suggests a “failure to comply with the preliminary injunction,” as Plaintiff contends.

Opp. 5. As explained, the preliminary injunction enjoined the Postal Service from enforcing a

nationwide ban on late and extra trips. Pursuant to the injunction, the Postal Service made clear

to its managers and employees on no fewer than five separate occasions that such trips are not

banned, but rather are authorized and should be used if they will effectuate timely delivery of the

mail. See ECF No. 36 at 1, 6–7 (summarizing guidance on this issue). And pursuant to the

Court’s October 27, 2020 Minute Order, the Postal Service issued a notice reiterating that its

prior guidance regarding the use of late and extra trips was “rescinded,” that Postal Service

personnel were “instructed to perform late and extra trips to the maximum extent necessary to

increase on-time mail deliveries,” and that “late and extra trips should be performed to the same

or greater degree than they were performed prior to July 2020 when doing so would increase on-

time mail deliveries.” ECF No. 40 at 2 n.2.

       Consistent with these instructions, Postal Service employees have approved hundreds of

thousands of late and extra trips since the Court entered the preliminary injunction. See, e.g.,

ECF No. 154-3. There is thus no basis for Plaintiff’s contention that the Postal Service has

“fail[ed] to comply with the preliminary injunction.” Opp. 5. At times, the Postal Service’s level

of late and extra trips has in fact significantly exceeded the “pre-July” levels referenced by

Plaintiffs. For example, Plaintiff notes that “[t]he data generally show between 1,500 and 3,000



                                                 14
       Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 18 of 19




extra trips every day between April 1, 2020 and July 10, 2020.” Id. at 4. But during the month of

December, the Postal Service never ran fewer than 1,883 extra trips, and ran over 2,000 extra

trips on 27 of the month’s 31 days. ECF No. 154-3 at 3. To be sure, the Postal Service has not

used as many late and extra trips in recent months, but that is because the Postal Service has not

needed to use late and extra trips. Third Randel Decl. ¶ 18. As the declaration of Earl Randel

explains, the Postal Service’s transportation management team has been actively adjusting truck

schedules to improve the timeliness and efficiency of the transportation network. Id. In late 2020

and early 2021, the team added additional trips to scheduled-trip contracts, reducing the Postal

Service’s need to rely on “extra” trips. Id. The need for late or extra trips also fluctuates with

changes in mail volume, which the Postal Service has experienced during the pandemic. Id. ¶ 19.

Local managers have also been able to find alternative means to transport mail in a service-

responsive manner without running what would have been an unnecessary extra trip. Id. ¶ 18.

       As a result of the Postal Service’s efforts, on-time delivery rates have improved

significantly in recent months. See U.S. Postal Service, Delivery of Mail Sees Across-the-Board

Improvements as Recovery from Pandemic Continues.4 In the month of May, the Postal Service

delivered 87.6 percent of first-class mail on time, a 9.5 percent improvement compared against

the second quarter that ended March 31. Id. There is no reason to think that requiring the Postal

Service to run an arbitrary number of additional late or extra trips would improve on-time

delivery rates. Indeed, the data available to the Postal Service does not suggest any correlation

between the use of late or extra trips and on-time delivery rates. See Third Randel Decl. ¶ 20.




4
 https://about.usps.com/newsroom/national-releases/2021/0603-usps-delivery-of-mail-sees-
across-the-board-improvements.htm
                                                  15
        Case 1:20-cv-02295-EGS Document 159 Filed 06/09/21 Page 19 of 19




        Had Plaintiff timely sought to question the Postal Service’s compliance with the

injunction based on this data, the Postal Service would have been prepared to respond to that

allegation with evidence as to the seriousness with which it treats this Court’s orders. But

Plaintiff did not do so, and none of these aspersions are relevant to the present motion, which

seeks only clarification as to whether the preliminary injunction prohibits Postal Service

employees from declining to authorize extra trips in two very limited circumstances. For the

reasons explained above, it does not. Accordingly, the Court should grant Defendants’ motion

for clarification.

                                         CONCLUSION

        For the foregoing reasons, Defendants respectfully request that the Court grant

Defendants’ motion for clarification, or, alternatively, modify the preliminary injunction, and

enter Defendants’ proposed order. See ECF No. 154-4.


Dated: June 9, 2021                  Respectfully submitted,

                                     BRIAN M. BOYNTON
                                     Acting Assistant Attorney General

                                     ERIC R. WOMACK
                                     Assistant Director, Federal Programs Branch
                                     /s/ John Robinson
                                     JOSEPH E. BORSON
                                     KUNTAL CHOLERA
                                     ALEXIS ECHOLS
                                     JOHN ROBINSON (D.C. Bar No. 1044072)
                                     Trial Attorneys
                                     U.S. Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L. Street, NW
                                     Washington D.C. 20005
                                     (202) 616-8489
                                     john.j.robinson@usdoj.gov

                                     Attorneys for Defendants




                                                16
